Citation Nr: 1313194	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to January 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 (later confirmed and continued in March 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A notice of disagreement was received in July 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.

A hearing was held before a Veterans Law Judge in June 2012.  However, the Board was unable to obtain a transcript of that hearing.  As a result, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge, which he accepted. See 38 C.F.R. § 20.717 (loss of hearing tapes or transcripts-motion for new hearing).  Consequently, the Board remanded the case in October 2012 in order to provide the Veteran the second hearing, which was later held before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the claims file.

The Board notes that the Virtual VA paperless claims processing system contains electronic copies of VA treatment records for the period from December 2003 to May 2012, which include records of the VA mental health treatment.  Some of these records are not associated with the paper claims file. 

The reopened claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a February 2005 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal the decision, and there was no new and material evidence received within one year of its issuance.

2.  The evidence received since the February 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2005 RO rating decision that denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012)

2.  The evidence received since the February 2005 rating decision that denied service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In the decision below, the Board has reopened the Veteran's claim for service connection for PTSD.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.


New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

The Board notes that the RO previously considered and denied the Veteran's claim for service connection for PTSD in a February 2005 rating decision.  The RO notified the Veteran of the decision and of his appellate rights, but he did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision. 38 C.F.R. § 3.156(b). Therefore, the Board finds that the February 2005 rating decision became final.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

In the February 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD based on the lack of a clinical diagnosis of the disorder.

In June 2008, the RO received the Veteran's application to reopen his claim for service connection for PTSD.   The application included details of a claimed stressor.  The Veteran described a friend who was beaten and died in August 1991 while they both served aboard the U.S.S. Mt. Whitney.  He also provided part of the friend's name. 

In addition, in May 2010, the RO received a September 2008 emergency treatment record in which the Veteran was diagnosed as having "Posttraumatic Stress, Prolonged."

The Board finds that the September 2008 medical record and the additional details of the claimed stressor are "new" in that such evidence was not before agency decision makers at the time of the February 2005 rating decision.  It is also not duplicative or cumulative of evidence previously of record, as there was no diagnosis or specific details considered at the time of the final denial.  Moreover, this additional evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran's complete Official Military Personnel File may have information pertaining to the Veteran's performance and conduct during his period of active service, which is relevant to whether he experienced a psychiatric disability during active service.  A June 1991 service treatment record indicates that he was referred for treatment due to a positive cocaine test and that he met the DSM-III criteria for substance abuse.  His complete Official Military Personal File should therefore be sought from the RO/AMC for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran has also indicated that he is in receipt of Social Security Administration (SSA) disability benefits, based in significant part on a psychiatric disability, diagnosed as a mood disorder.  As these records may be relevant to the claim on appeal, they should be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

In addition, the Veteran has indicated that he was treated for a psychiatric disorder while he was incarcerated for a period of time during 2010 and 2011.  He specifically noted that he received psychiatric medication during this time period.  An April 2011 VA treatment report in the Virtual VA system does identify the Veteran's jail psychiatrist and the medications he was receiving.  Thus, the institutional records of medical treatment while he was incarcerated should be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, as the Veteran appears to have received psychiatric treatment and examination during his period of active service due to a diagnosis of substance abuse, the RO/AMC should seek to obtain any additional service treatment records, to include any records of treatment for substance abuse, other psychiatric disability, or inpatient hospital treatment that may be stored separately from the service treatment records already associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

At his February 2013 Board hearing, the Veteran described recent VA psychiatric treatment, but the records of such treatment have not been sought for association with the claims file, including at a VA facility in Lyons, New Jersey.  The RO/AMC should seek to obtain any outstanding and potentially relevant records of VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Lastly, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's psychiatric disability, claimed as PTSD, began during service or is related to any incident of service is required in adjudicating the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all records of VA and non-VA health care providers who have treated him for a psychiatric disorder during the period from January 1992 to the present, but that may not have been previously obtained by the RO/AMC.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include all potentially relevant records of institutional medical treatment during the Veteran's period of incarceration during the years 2010 and 2011, or any other recent period of incarceration, to include records of treatment for PTSD or other psychiatric disability.  An April 2011 VA treatment report in the Virtual VA claims file indicates that the Veteran had been incarcerated since January 2011 and continued to be incarcerated, that jail treatment provider diagnoses included PTSD and a major depressive disorder, that medications in jail included Depakene 250 mg/1tab po qam and 2 tab po qhs; Risperdal 1 mg tab po bid; and Hydroxyizine 50 mg caps/1 tab po qam and 2 tabs po qhs; that his jail psychiatrist was Dr. Meglio; and, that his jail physician was Dr. Abdunafi.

The records sought should include all potentially relevant records of VA psychiatric treatment that have not been previously associated with the Veteran's paper or Virtual VA claims file, including recent records of treatment at a Lyons VA medical facility in Newark, New Jersey.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File.  

3.  Contact all necessary sources to request relevant ships' records, such as ships' logs, or any other relevant service department information, as it would pertain to the death of a serviceman apparently with the first or more likely last name of Owens, on or about August 15, 1991.  See 38 U.S.C.A. § 5103A(a)-(c).  

In a written statement dated in June 2008, the Veteran indicated that "Owens" was a friend of his and was killed under non-battle conditions aboard the USS Mount Whitney.  However, at his February 2013 Board hearing, the Veteran indicated that he lost a close friend aboard the USS Conway in 1991, who was hurt by W.T., another person on the ship.  The Veteran described his friend as having been beaten.  See February 2013 Board hearing transcript, page 3.  With respect to the reliability of his testimony, the limited service personnel records associated with the claims file indicate that the Veteran served aboard the USS Mount Whitney rather than the USS Conway, that he began service aboard the USS Mount Whitney in April 1991, and that the USS Mount Whitney was his last duty assignment.  In his June 2008 written statement, the Veteran indicated that he served aboard the USS Mount Whitney from April 1991 to January 1992. 

4.  Seek to obtain any additional service treatment records, to include any records of treatment for substance abuse, psychiatric disability, or inpatient hospital treatment, that may be stored separately from the service treatment records already associated with the claims file.  A June 1991 service treatment record indicates that he was referred for treatment due to a positive cocaine test and that he met the DSM-III criteria for substance abuse.

5.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

6.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination with an appropriate clinician. 

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include any relevant service treatment records, service personnel records, and records of post-service psychiatric treatment.

The examiner should take a complete history from the Veteran as to the nature and onset of his psychiatric symptoms.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.  
 
The examiner is referred to several post-service diagnoses rendered with respect to the Veteran's psychiatric condition, including prolonged posttraumatic stress, a mood disorder, bipolar disorder, depression, psychosis, schizoaffective disorder, alcohol dependence, and a substance abuse disorder.

The examiner should provide a diagnosis for each psychiatric disorder found upon examination of the Veteran.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during service or is related to any incident of service.

The examiner should indicate whether the Veteran has a psychosis (diagnoses of psychosis and schizoaffective disorder are of record), and if so, whether it is at least as likely as not that the psychosis was present within one year after the Veteran's discharge from service.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  
 
7.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


